

FORM OF RESTRICTED STOCK AWARD AGREEMENT


THIS RESTRICTED STOCK AWARD AGREEMENT (“Agreement”) is made and entered into as
of ____________________ by and between COVENTRY HEALTH CARE, INC., a Delaware
corporation, (the “Company”) and ____________________ (“Holder”).


1.    Restricted Stock Award.  The Company hereby awards Holder
____________________ shares (the “Restricted Stock,” which shall include any
additional shares or other securities received in respect of the Restricted
Stock through stock splits or stock dividends pursuant to Section 3 below or
under the Company’s Amended and Restated 2004 Incentive Plan) of the Company’s
Common Stock (the “Common Stock”), subject to the terms and conditions of this
Agreement and the terms and conditions of the Amended and Restated 2004
Incentive Plan.  If the terms of this Agreement conflict with or are
inconsistent with the terms of the Amended and Restated 2004 Incentive Plan, the
Amended and Restated 2004 Incentive Plan shall control.


2.    Restrictions, Performance Goals and
Conditions:   (a)  Restrictions. Commencing with the date hereof, the Holder
agrees that Holder has no right to, and shall not, sell, transfer, pledge or
assign, in whole or in part, the Restricted Stock until (x) one of the
performance goals set forth herein shall have been attained and (y) the required
time period with respect to each increment of Restricted Stock shall have
lapsed.
 
                    (b)   Performance Goals.  This award of Restricted Stock
(the “Award”) is performance-based and all or a portion of the Restricted Stock
is subject to forfeiture upon the Company’s failure to attain one of the
performance goals set forth below for the year ending December 31, 20__:
 
 
 
 
 


    (c)    Lapse of Restrictions.  In the event that one of the performance
goal(s) set forth in Subsection ________ above shall have been met, then the
restrictions set forth in Section _______ above shall begin to lapse and be no
longer in force and effect, and the required time period referenced in Section
__________ above shall lapse in annual cumulative increments of ___________ the
number of shares of Restricted Stock awarded herein, with the first annual
increment beginning on ____________________.  From and after each annual date,
the shares as to which the above restrictions have lapsed shall be owned by
Holder free and clear of all restrictions or limitations of this Agreement.  As
soon as reasonably practicable after each date the restrictions shall lapse, the
Company shall deliver the unrestricted shares to Holder by transferring the
unrestricted shares electronically to an E*Trade Securities brokerage account
established by the Company for the benefit of the Holder.


                   (d)   Except as provided in this Agreement to the contrary,
the Holder shall have, with respect to the Restricted Stock, all of the rights
of a shareholder of the Company, including the right to vote the shares and the
right to receive any cash dividends.  Pursuant to Section 3 below, shares of
stock or other security dividends or stock splits issued with respect to
Restricted Stock shall be treated as additional shares of Restricted Stock that
are subject to the same restrictions and other terms and conditions that apply
to the original shares of Restricted Stock with respect to which such dividends
or splits are issued.


    (e)    Upon termination of Holder’s service as an employee of the Company
for any reason during the term of this Agreement, all shares still subject to
restriction will be forfeited, unless such termination is the result of Holder’s
death or Disability, in which case the Restricted Stock subject to restriction
will immediately vest.


    (f)    In the event of a Change in Control of the Company, Restricted Stock
as to which restrictions have not lapsed will vest as of the date the Change in
Control, as applicable, is deemed to have occurred.


3.    Adjustments.  In the event of any merger, reorganization, consolidation,
recapitalization, extraordinary cash dividend, stock dividend, stock split or
other change in corporate structure affecting the Common Stock, such
substitution or adjustment shall be made in the maximum number of shares of
Restricted Stock as may be determined to be appropriate by the Compensation
Committee of the Company’s Board of Directors, in its sole discretion, provided
that the number of shares subject to any award shall always be a whole number.


4.    Restricted Account.  Holder acknowledges that the Company will issue the
Restricted Stock covered by this Agreement in the name of Holder; provided,
however, such Restricted Stock shall be held in an uncertificated restricted
account in the custody of the Company and shall be subject to the terms of this
Agreement.


Holder further acknowledges that the Restricted Stock shall be held in the
Company’s custody until the restrictions lapse.  Holder’s acceptance of this
Restricted Stock award constitutes an irrevocable endorsement of a stock power
to the Company in the event any or all of the Restricted Stock is forfeited.  In
the event of forfeiture, the forfeited shares of Restricted Stock shall be
returned to the Company.


5.    Non transferability.    The Holder’s rights hereunder shall not be
transferable otherwise than as provided in the Amended and Restated 2004
Incentive Plan, and the terms thereof shall be binding on the executors,
administrators, heirs and successors of Holder.


6.    Defined Terms.  Defined terms used herein and not defined shall have the
meanings ascribed to them in the Amended and Restated 2004 Incentive Plan.


7.    Amendment:  Choice of Law.  This Agreement may be amended as provided in
the Amended and Restated 2004 Incentive Plan.  This Agreement shall be governed
by Maryland law.




                                                                       






 

 COVENTRY HEALTH CARE, INC.          HOLDER:
 
 
 
 
 
 
     Allen F. Wise            Chief Executive Officer    

 


 



 
 
 
 
